          Case 3:20-cv-01466-JCS Document 21 Filed 05/26/20 Page 1 of 9



 1   CLARK S. STONE (SBN 202123)
     LAW OFFICES OF CLARK STONE
 2   PO Box 54269
     San Jose, California 95154
 3   Phone: (408) 621-4424
     Facsimile: (888) 496-5657
 4   Email: clark@clarkstonelaw.com

 5   Attorney for Plaintiff and Counterclaim Defendant
     PALO ALTO MONTESSORI SCHOOL, INC.
 6

 7   LEON E. JEW (SBN 219298)
     DAHYEE LAW GROUP
 8   5776 Stoneridge Mall Road, Suite 288
     Pleasanton, California 94588
 9   Phone: (925) 463-3288
     Facsimile: (925) 463-3218
10   Email: leon.jew@dahyee.com

11   Attorney for Defendant and Counterclaim Plaintiff
     STANFORD EDUCATION FOUNDATION, LLC,
12   d/b/a/ PALO ALTO BILINGUAL MONTESSORI ACADEMY.

13                               UNITED STATES DISTRICT COURT

14                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

15                                    SAN FRANCISCO DIVISION

16
                                                        Case No. 20-cv-01466-JCS
17   PALO ALTO MONTESSORI SCHOOL, INC.,
     a California Corporation;                          JOINT CASE MANAGEMENT
18                                                      STATEMENT
            Plaintiff,
19   v.                                                 CMC Date: May 29, 2020
                                                        Time: 2:00 p.m.
20   STANFORD EDUCATION FOUNDATION,                     Before: Hon. Joseph C. Spero
     LLC, d/b/a/ PALO ALTO BILINGUAL                    Location: Courtroom F, 15th Floor
21   MONTESSORI ACADEMY, a California
     Limited Liability Company;
22
            Defendant.
23
     AND RELATED COUNTERCLAIM
24

25
            Plaintiff and Counterclaim Defendant PALO ALTO MONTESSORI SCHOOL, INC.
26
     (“Plaintiff”) and Defendant/Counterclaim Plaintiff STANFORD EDUCATION FOUNDATION,
27
     LLC, d/b/a/ PALO ALTO BILINGUAL MONTESSORI ACADEMY, (“Defendant”) hereby
28                                       -1-
                          JOINT CASE MANAGEMENT STATEMENT – Case No. 20-cv-01466-JCS
         Case 3:20-cv-01466-JCS Document 21 Filed 05/26/20 Page 2 of 9



 1
     submit this Joint Case Management Statement in preparation for the case management conference
 2
     set for May 29, 2020.
 3
             I.     JURISDICTION AND SERVICE
 4
             This action arises under the federal trademark statute (the “Lanham Act”), 15 U.S.C. §
 5
     1051, et seq., California’s unfair competition laws, California Business and Professions Code §
 6
     17200 et seq., and trademark infringement under California common law. This Court has
 7
     jurisdiction over the subject matter of this action under 15 U.S.C. § 1121, and 28 U.S.C. §§ 1331,
 8
     1338, and 1367. This Court has personal jurisdiction over Defendant because Defendant is
 9
     organized under the laws of the State of California with its principal place of business in this
10
     District at 4232 El Camino Real, Palo Alto, California 94306, and Defendant continuously and
11
     systematically conducts, transacts and solicits business in this District.
12
             Venue is proper in this District under 28 U.S.C. § 1391 because Defendant is subject to
13
     personal jurisdiction in this District and a substantial part of the events giving rise to the claims
14
     alleged herein occurred in this District.
15
             No party has raised any issue of personal jurisdiction or venue. All parties have been
16
     served and have responded to the Complaint and Counterclaim.
17
             II.    FACTS
18
              This case arises from Defendant’s current use of the name “PALO ALTO BILINGUAL
19
     MONTESSORI ACADEMY” and previous use of the name “PALO ALTO MONTESSORI
20
     ACADEMY” for its preschool and early childhood educational services in competition with
21
     Plaintiff.
22
              Since 1977, Plaintiff has provided preschool and early childhood education services in
23
     Palo Alto, California by following the methods, principles, and philosophy of Maria Montessori at
24
     its principal place of business under the name “PALO ALTO MONTESSORI SCHOOL”.
25
              Defendant is a year-round preschool who serves children ages two to five years old. Its
26
     academic programs are taught in English and Chinese, with both native Chinese and English
27
     teachers. Defendant focuses on the children’s cognitive, emotional, social, and physical
28                                                   -2-
                             JOINT CASE MANAGEMENT STATEMENT – Case No. 20-cv-01466-JCS
        Case 3:20-cv-01466-JCS Document 21 Filed 05/26/20 Page 3 of 9



 1
     development while also introducing them to aspects of Chinese culture such as poetry, music, and
 2
     festivals. As with Plaintiff, Defendant’s teaching methodology is also based on the methods,
 3
     principles, and philosophy of child psychologist Maria Montessori. It has operated, and continues
 4
     to operate, its preschool and early childhood education facility in Palo Alto under a variety of
 5
     names, including “Palo Alto Bilingual Montessori”, “Stanford Preschool Bilingual Montessori”,
 6
     and “Palo Alto Montessori Academy”. Defendant adopted the name “Palo Alto Montessori
 7
     Academy” for its preschool and early childhood education services and facility on or about May
 8
     2018. Commencing in approximately August 2019, Defendant adopted the name “Palo Alto
 9
     Bilingual Montessori Academy”.
10
             Plaintiff alleges that, as a result of Defendant’s use of the name “Palo Alto Montessori
11
     Academy” for its competing preschool and early childhood education services, multiple instances
12
     of actual consumer confusion have occurred due to the confusingly similar nature of Defendant’s
13
     name with Plaintiff Palo Alto Montessori School.
14
           On or about August 2019, after Plaintiff contacted Defendant about ongoing instances of
15
     consumer confusion, Defendant started holding itself out as “Palo Alto Bilingual Montessori
16
     Academy”. However, Plaintiff alleges that this name change has failed to differentiate
17
     Defendant’s school from Plaintiff’s school and continues to cause confusion.
18
           Plaintiff further alleges that Defendant has also taken other intentional steps to cause
19
     consumer confusion between Defendant’s school and Plaintiff’s school. Additionally, Plaintiff
20
     claims that Defendant’s logo and building signage is confusing to consumers passing by on the
21
     street due to the logo’s relatively small size and inconspicuous nature compared to the words
22
     “Montessori Academy”. Plaintiff further alleges that Defendant has copied Plaintiff’s signage
23
     identifying and directing consumers to Plaintiff’s school, utilizing the same blue and white color
24
     scheme for the text and background, and using a similar red arrow to direct consumers to the
25
     school’s entrance.
26
           Defendant denies that Plaintiff is in possession of a common law or unregistered trademark
27
     that grants Plaintiff’s business name “Palo Alto Montessori School” protection under either
28                                                    -3-
                            JOINT CASE MANAGEMENT STATEMENT – Case No. 20-cv-01466-JCS
         Case 3:20-cv-01466-JCS Document 21 Filed 05/26/20 Page 4 of 9



 1
     California law or the Lanham Act. Defendant claims that both Plaintiff’s and Defendant’s business
 2
     names are descriptive in nature, and do not reach the level of fame within the community to have
 3
     gained the secondary meaning required for unregistered trademarks to receive protection.
 4
           Defendant further denies all of Plaintiff’s allegations against Defendant.
 5
           Defendant alleges that Palo Alto Montessori School is generic term that cannot be protected
 6
     under any circumstances. Plaintiff does not have any type of trademark rights in the phrase of Palo
 7
     Alto Montessori School and does not have any exclusive right to use Palo Alto, Montessori,
 8
     school or any combination thereof.
 9
           Defendant further alleges that Palo Alto Montessori School is merely a descriptive term and
10
     plaintiff fails to demonstrate that the phrase has acquired secondary meaning or distinctiveness.
11
           Defendant further alleges that it has the rights to use Palo Alto Bilingual Montessori
12
     Academy and has the freedom to conduct bilingual preschool business in the City of Palo Alto.
13
           Defendant further alleges that neither 15 USC §1125(a), nor California Business and
14
     Professional Code §17200 et seq was violated by Defendant because of its use of the name of Palo
15
     Alto Bilingual Montessori Academy and/or doing bilingual preschool business in the City of Palo
16
     Alto. Therefore, defendant requests for declarative relief as specified in the counter claim.
17
            III.    LEGAL ISSUES
18
            The parties anticipate the key legal issues to be the following:
19
              1.    Whether Plaintiff holds common law trademark rights in the name “PALO ALTO
20
                    MONTESSORI SCHOOL”;
21
              2.    Whether Plaintiff is entitled to trademark protection under California common law
22
                    and the Lanham Act;
23
              3.    Whether Defendant has infringed Plaintiff’s trademark rights willfully;
24
              4.    Whether Defendant’s conduct constitutes unfair competition and/or false
25
                    designation of origin under 15 U.S.C. § 1125(a); Lanham Act § 43(a);
26
              5.    Whether Defendant’s conduct constitutes unlawful, unfair, and fraudulent or
27
                    deceptive business practices or competition under Cal. Bus. & Prof. Code §§ 17200
28                                                   -4-
                            JOINT CASE MANAGEMENT STATEMENT – Case No. 20-cv-01466-JCS
         Case 3:20-cv-01466-JCS Document 21 Filed 05/26/20 Page 5 of 9



 1
                    et seq.;
 2
              6.    Whether Defendant’s conduct constitutes trademark infringement under the
 3
                    common law of California;
 4
              7.    Whether Plaintiff is entitled to injunctive relief;
 5
              8.    Whether Plaintiff is entitled to recover Defendant’s unlawful profits and Plaintiff’s
 6
                    damages;
 7
              9.    Whether Defendant’s violation of Plaintiff’s rights constitutes an exceptional case,
 8
                    entitling Plaintiff to treble the damages and Plaintiff’s profits;
 9
              10.   Whether Plaintiff is entitled to the awarding of attorney’s fees and other costs
10
                    associated with this action;
11
              11.   Whether or not Defendant is entitled to declaratory relief;
12
              12.   Whether Defendant is entitled to the awarding of attorney’s fees and other costs
13
                    associated with this action.
14
            IV.     MOTIONS
15
            There are no pending motions. Plaintiff anticipates filing a motion for summary judgment
16
     after completion of discovery and prior to trial. Defendant anticipates filing a motion for summary
17
     judgment after completion of discovery and prior to trial.
18
            Defendant also anticipates filing a motion for summary judgment after completion of
19
     discovery and prior to trial.
20
            V.      AMENDMENT OF PLEADINGS
21
            Neither Plaintiff nor Defendant anticipate amending the pleadings, but reserves the right to
22
     add to and/or to supplement the operative pleading as facts and issues become clear during
23
     discovery.
24
            VI.     EVIDENCE PRESERVATION
25
            The parties certify that they have reviewed the Guidelines Relating to the Discovery of
26
     Electronically Stored Information and have met and conferred pursuant to Fed. R. Civ. P. 26(f)
27
     regarding reasonable and proportionate steps taken to preserve evidence relevant to the issues
28                                                   -5-
                               JOINT CASE MANAGEMENT STATEMENT – Case No. 20-cv-01466-JCS
         Case 3:20-cv-01466-JCS Document 21 Filed 05/26/20 Page 6 of 9



 1
     reasonably evident in this action.
 2
              VII.    DISCLOSURES
 3
              The parties have both complied with the initial disclosure requirements of Fed. R. Civ. P. 26
 4
     and have disclosed the identities of anticipated fact witnesses and categories of relevant
 5
     documents.
 6
              VIII. DISCOVERY
 7
              No discovery has been taken to date. Should settlement efforts be unsuccessful, parties
 8
     anticipate propounding document requests and interrogatories on the opposing party and taking
 9
     depositions of fact witnesses and opposing parties’ corporate representative. At this time, the
10
     parties do not anticipate a protective order is necessary but will revisit the issue should the need
11
     arise.
12
              IX.     CLASS ACTION
13
              This case is not a class action.
14
              X.      RELATED CASES
15
              There are no related cases.
16
              XI.     RELIEF
17
               Without limitation, and as a summary of the prayer for relief set forth in the Complaint,
18
     Plaintiff seeks injunctive relief against Defendant’s misuse of Plaintiff’s trademark and preventing
19
     Defendant from continuing to compete unlawfully and unfairly with Plaintiff.
20
              Plaintiff seeks damages in amounts to be proven at trial, and specifically reserves the right
21
     to seek statutory damages where appropriate. Plaintiff also seeks its attorneys’ fees and costs.
22
              Defendant requests that Plaintiff’s claims be denied in their entirety and a judicial
23
     declaration be issued, declaring that Plaintiff is not in possession of a valid common law or
24
     unregistered trademark to its business name “Palo Alto Montessori School”. Defendant also seek a
25
     judicial declaration that Defendant did not violate the Lanham Act against Plaintiff’s mark with
26
     the usage of its business name Palo Alto Bilingual Montessori Academy. Defendant seeks and
27
     attorney fees and cost for the defense and counter claim.
28                                                   -6-
                             JOINT CASE MANAGEMENT STATEMENT – Case No. 20-cv-01466-JCS
         Case 3:20-cv-01466-JCS Document 21 Filed 05/26/20 Page 7 of 9



 1
             XII.    SETTLEMENT AND ADR
 2
             The parties are currently engaging in settlement discussions and have exchanged proposals.
 3
     Should their efforts be unsuccessful, the parties are agreeable to a referral to a United States
 4
     Magistrate Judge for settlement. Given the current COVID-19 situation, parties would like to
 5
     discuss the procedure and timing of such conference with the Court at the CMC.
 6
             Defendant’s position is that the parties withdraw the action and each party bears its own
 7
     fees and cost. Defendant has made this offer via counsels to Plaintiff.
 8
             XIII. CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
 9
             The parties have both consented to the jurisdiction of a United States Magistrate Judge for
10
     all purposes in this action.
11
             XIV. OTHER REFERENCES
12
             The parties do not believe at this time that this matter is appropriate for referral to binding
13
     arbitration, a special master, or the Judicial Panel on Multidistrict Litigation.
14
             XV.     NARROWING OF ISSUES
15
             Parties cannot, at this time, determine whether there are any dispositive or partially
16
     dispositive issues for decision by motion or agreement. In the event settlement discussions are
17
     unsuccessful, both Plaintiff and Defendant anticipate moving for summary judgment on some or
18
     all of the claims pled after the facts and arguments are developed through discovery.
19
             XVI. EXPEDITED TRIAL SCHEDULE
20
             The parties do not believe this case is suitable for an expedited trial schedule.
21
             XVII. SCHEDULING
22
             In the event the parties do not reach a settlement, they propose the following case
23
     schedule:
24                             Event                                     Proposed Date(s)
25         Fact Discovery Cutoff                              January 15, 2021
           Expert Disclosures                                 February 22, 2021
26
           Expert Rebuttal                                    March 15, 2021
27         Expert Discovery Cutoff                            April 19, 2021
28                                                      -7-
                             JOINT CASE MANAGEMENT STATEMENT – Case No. 20-cv-01466-JCS
         Case 3:20-cv-01466-JCS Document 21 Filed 05/26/20 Page 8 of 9



 1         Deadline to File Dispositive Motions                May 17, 2021
 2         Trial                                               August 16, 2021

 3            XVIII. TRIAL

 4            Plaintiff has requested a jury trial on its claims. Defendant did not include a jury demand

 5   in its Answer and Counterclaim.

 6            XIX. DISCLOSURE OF NON-PARTY PERSONS OR ENTITIES

 7            The parties have filed their respective certificates of interested persons or entities prior to

 8   the Case Management Conference.

 9            XX.     PROFESSIONAL CONDUCT

10            All attorneys of record have reviewed the Guidelines for Professional Conduct

11   for the Northern District of California.

12            XXI. OTHER

13            Except as set forth above, the parties do not have other pending matters to discuss with the

14   Court.

15                                            Respectfully submitted,
16

17   DATED: May 26, 2020                     By:     /s/ Clark S. Stone
                                                   LAW OFFICES OF CLARK STONE
18                                                 Clark S. Stone
                                                   Attorney for Plaintiff and Counterclaim Defendant
19

20   DATED: May 26, 2020                     By:     /s/ Leon Jew
                                                   DAHYEE LAW GROUP
21                                                 Leon Jew
                                                   Attorney for Defendant and Counterclaim Plaintiff
22

23

24

25

26

27

28                                                       -8-
                             JOINT CASE MANAGEMENT STATEMENT – Case No. 20-cv-01466-JCS
        Case 3:20-cv-01466-JCS Document 21 Filed 05/26/20 Page 9 of 9



 1                                  CASE MANAGEMENT ORDER

 2            The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is

 3   approved as the Case Management Order for this case and all parties shall comply with its

 4   provisions.

 5

 6   IT IS SO ORDERED.

 7   Dated:

 8

 9
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                    -9-
                           JOINT CASE MANAGEMENT STATEMENT – Case No. 20-cv-01466-JCS
